PER CURIAM.
Ernie Sgrignuoli, who was the plaintiff below in a specific performance action involving the sale of land, appeals an order of the trial court granting the defendant Maurice Barakat’s motion for judgment on the pleadings. The decretal portion of the order under review states: “ORDERED AND ADJUDGED that Defendant’s Motion for Judgment on the Pleadings be hereby granted.”
We have recently held, based on a long line of authority, that an order “which merely grants a motion — and does not go further and actually dismiss the complaint, the cause, or a party, or enter judgment for the movant — is nothing more than an interlocutory one which cannot provide the foundation for a claim of res judicata.” Donnell v. Industrial Fire & Casualty Co., 378 So.2d 1344, 1346 (Fla. 3d DCA 1980) and cases collected. The order in the instant case merely grants a motion for judgment on the pleadings, but does not dismiss the complaint, the cause, or a party, or enter judgment for the movant. As such, it is an interlocutory, rather than a final order.
Our review of Fla.R.App.P. 9.130 reveals that an order granting a motion for judgment on the pleadings is not one of the non-final, interlocutory orders which are reviewable by appeal in this court. See Art. V, § 4(b)(1), Fla.Const. Accordingly, we sua sponte dismiss the instant appeal for lack of jurisdiction.
Appeal dismissed.